Citation Nr: 1140701	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for migraine headaches, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.






REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1982 to October 1985.  She also has two years of unverified service in the Navy Reserve.

This matter is before the Board of Veterans' Appeals (Board) from July and August 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  [The migraine and depression issues have been recharacterized to better reflect the Veteran's assertions.] 

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder and reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 2.  In July 2011, the Veteran submitted additional evidence in the form of lay statements along with a waiver of consideration of such evidence by the agency of original jurisdiction.  

The issues of entitlement to service connection for migraines and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no time during the current appeal has a right ankle disability been shown.

2.  Right knee chondromalacia was not shown during active duty or for many years thereafter and has not been found to be related to such service.

3.  Resolving all doubt in the Veteran's favor, the probative medical evidence of record shows that spondylolisthesis of the lumbar spine with L5 nerve root impingement and degenerative disc disease was incurred in service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).  

2.  A right knee disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  With application of the doctrine of reasonable doubt, service connection for spondylolisthesis of the lumbar spine with L5 nerve root impingement and degenerative disc disease is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the issue of service connection for a back disability, the Board is granting in full this benefit.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

With respect to the issues of service connection for right knee and right ankle disabilities, a pre-decisional letter dated in March 2009 complied with VA's duty to notify the Veteran.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of her claims.  VA has obtained service and VA treatment records; afforded the Veteran a physical examination; and provided her the opportunity to give testimony before the Board.  The Veteran has submitted private treatment records.  

VA has requested complete copies of medical records from the Social Security Administration (SSA) on several occasions.  In August 2010, VA was informed by SSA that the records were unavailable and had been destroyed.  The Veteran was informed of this fact in an August 2010 telephone conference, and she stated that she has no SSA records in her possession.  In August 2010, the RO issued a formal finding of unavailability of SSA records.

The VA examination is adequate for adjudication purposes.  The March 2010 examiner provided an opinion on the etiology of the Veteran's right knee based on examination of the Veteran, her reported history, and the entire claims file.  The examiner reiterated this opinion in a June 2010 addendum.  No right ankle disability was found.  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the current appeal, the Veteran claims that she injured her right ankle, right knee, and back as a result of an October 1984 motor vehicle accident that occurred during service.  Specifically, the Veteran contends that an ambulance she was riding in overturned, and that she suffered various injuries from being thrown about the back of the vehicle.

An April 1981 entrance examination contains a normal clinical evaluation of the spine, feet, and lower extremities.  The Veteran denied a history of back or foot trouble in the accompanying medical history report. 

Service treatment records (STRs) establish that the Veteran was treated for injuries after an October 1984 motor vehicle accident.  She was diagnosed with left thumb contusion and right foot foreign body.  

An October 1985 separation examination also contains a normal clinical evaluation of the spine, feet, and lower extremities. 

It appears that a May 1987 Reserve examination was conducted, but it is missing from the claims file.  The May 1987 medical history report shows that the Veteran denied a history of back or foot trouble.

Private treatment records show that in July 1996, the Veteran was treated for right knee pain.  She stated that she had injured her right knee during service, and that the pain had recently worsened.  Physical examination revealed "a little bit of tenderness with possible old tear."  Magnetic resonance imaging (MRI) completed in August 1996 showed an area on the medial patellofacet with a full thickness area of probable chondromalacia.  A September 1996 record shows that the Veteran reportedly injured her right knee during boot camp; there was some swelling initially, and then "it got better on its own."  Upon physical examination, there was significant crepitus with range of motion.  The impression was probable chondromalacia of the medial patellofacet joint of the right knee.  The orthopedist opined that "[h]er primary problem is most likely resulting from her weight."  

In December 2002, the Veteran complained of back pain.  She was considering breast reduction in an effort to alleviate the pain.  She reportedly did a fair amount of lifting and bending at work.  The clinician noted significant crepitus in both knees, more so on the right.  The diagnoses included thoracic spine pain.

A January 2004 bone density test was normal.

February 2006 X-rays showed grade II spondylolisthesis L5 on S1 with associated spondylolysis causing severe degenerative disc disease.  A March 2006 MRI showed (1) grade I spondylolisthesis at L5-S1 related to bilateral L5 spondylolysis, with foraminal narrowing more pronounced on the right side and a mild degree of impingement on the right side, and (2) degenerative disc disease without encroachment.

In April 2006, the Veteran was treated again for back pain, at which time she denied a history of trauma.

During a March 2007 routine physical examination, the Veteran gave a history of low back pain of two years' duration.

An August 2009 bone density test revealed a 16 percent loss of bone density in the Veteran's spine.

In September 2009, the Veteran continued to complain of low back pain, which she attributed to the in-service motor vehicle accident.  She reportedly "hurt all over" afterwards, but only sought treatment for her right foot and back.  She related a progression of back pain since 2005.  She also complained of right knee pain, which she attributed to a boot camp injury.  She stated that her knee "continued to be bothersome to this day."  The diagnoses included low back pain.

In a December 2009 letter, SH, a nurse practitioner, stated that she had treated the Veteran's back pain since July 2009.  SH stated that the Veteran reportedly "had a great deal of pain" subsequent to the accident, and that the back pain had progressed since 2005.  SH reviewed the X-rays and MRI and opined that the Veteran's back disability "is at least as likely or as not related to her military service."

The Veteran submitted to a VA spine examination in March 2010.  She reported the in-service motor vehicle accident.  With respect to her back, she first sought treatment for back pain in 1990, at which time an MRI was performed.  She complained of a constant sharp pain.  She stated that she sometimes had to leave work because of the pain.  She was independent in activities of daily living.  Physical examination revealed normal posture and gait.  Forward flexion was three times 90; the Veteran declined extension due to pain.  There was no muscle spasm.  Tenderness and guarding were noted.  X-rays showed grade I spondylolisthesis of L5 on S1 with associated pars defects, and degenerative changes L5-S1.  With respect to her right knee, she noted that she could have injured it in the motor vehicle accident or during boot camp.  She complained of sharp pain on both sides of her knee.  She reportedly had physical therapy in 1995.  Physical examination revealed slight edema 1/4 pretibial pedal.  There was no edema, effusion, redness, heat, or abnormal movement.  Some guarding and crepitus were noted.  Flexion was to 90 degrees three times, with pain at 90 degrees.   X-rays showed minimal spurring posterior inferior margin of the patella.  With respect to her right ankle, the Veteran noted that she had injured it in the accident.  She first sought treatment "in 1993 to 1995" and received physical therapy, during which the therapist reportedly stated that the ankle was injured.  Physical examination revealed no edema, effusion, redness, heat, or abnormal movement.  Subjective tenderness was reported in the medial joint line.  There was no guarding.  Dorsiflexion was to 20 degrees three times.  No crepitus was felt.  X-rays showed no bone or joint abnormality. 

The examiner, a nurse practitioner, thoroughly reviewed the claims file and diagnosed lumbar spine spondylolisthesis level 2 with L5 nerve root impingement and degenerative disc disease, and right knee mild degenerative joint disease.  No right ankle condition was found.  The examiner opined "it is not likely" that the Veteran's back and right knee condition are related to service.  She reasoned that these conditions were seen more than 10 years after service and that the back diagnosis was made in 2007.  She noted that there was no evidence on exit examination or in the STRs of chronic treatment for a right knee, right ankle, or back condition.  She determined that these conditions "are more related to incidents occurring after military as well as aging."

An April 2010 VA treatment record shows that the Veteran reported a history of low back pain since the in-service accident.  She also reported a right knee injury during boot camp.  Physical examination showed that the Veteran was in limited distress.  She complained of radiating pain into her legs.  Straight leg lift was positive at 45 degrees.  The Veteran indicated that she had tried physical therapy, occupational therapy, ice, heat, anti-inflammatories, Vicodin, and steroid injections, all of which provided limited relief.  The assessment was ongoing chronic low back pain related to a rollover accident while in the service in 1984.  The clinician, a physician's assistant, increased the dosage of Vicodin. 

A May 2010 lumbar spine MRI showed stenosis.

In a May 2010 correspondence, nurse practitioner SH stated that she had reviewed the October 1984 STR and opined "I feel that more likely than not the [back] pain she is having is related to the accident at that time."

In a June 2010 addendum, the March 2010 VA examiner reviewed the claims file again and wrote that her opinion remained as stated in the previous examination report.  

In a July 2010 correspondence, SH wrote "I don't think it is particularly unusual for this kind of [back] injury to not present itself until many months or possibly years after the initial injury."  She further stated "I do feel her [the Veteran's] present pains are related to the injury sustained on 10/29/84 with the above rationale."

A July 2010 private treatment record authored by LZ, a physician's assistant, noted the Veteran's history of chronic back pain, to include the motor vehicle accident.  She also noted that the Veteran reported developing back pain after the accident, which had steadily worsened over the past 25 years.  The clinician reviewed the October 1984 STR and opined that the Veteran's pars defect "appears chronic but potentially could have been posttraumatic following her accident in 1984."  

The Veteran underwent lumbar fusion surgery in October 2010.

In October 2010, the RO obtained a VA physician's opinion with respect to the Veteran's back disability.  The doctor reviewed the claims file.  He noted that the December 2009 private opinion contained no justification, and determined that it was unclear which STRs the May 2010 private provider reviewed.  He also reviewed the March 2010 VA examination report.  The doctor noted that no back symptoms were reported upon discharge in 1985, nor was any and back pathology noted at that time.  He also noted that upon discharge from the Reserve in 1987, three years after the motor vehicle accident, the Veteran had no back complaints, and that a normal back examination was documented.  The doctor opined "there is ample evidence to support the opinion that any injury that may have occurred in military service was resolved based upon these 2 examinations."  He further noted the substantial amount of time between the 1987 Reserve discharge and the 2005 treatment for back pain.  

A December 2010 private treatment record authored by Dr. AGB, the Veteran's  neurosurgeon, noted that the Veteran initially experienced left thumb and right foot pain after the October 1984 accident, but went on to develop low back pain.  He believed that the Veteran's pars defect appeared chronic but potentially could have been posttraumatic following the accident and "may have contributed to the development of her long standing history of back and leg pain."

Also of record are several lay statements from the Veteran's family members that describe her physical problems.

A. Right Ankle

Service connection cannot be granted in the absence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, at no time during the current appeal has the Veteran been diagnosed with a chronic right ankle disability.  

In this regard, the Board acknowledges that the Veteran is competent to describe subjective complaints, such as right ankle pain.  However, pain alone, without any impact on function or objectively observable physical manifestation, is not considered a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the Veteran is not competent to diagnose a disability where such requires specialized medical training or knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the service connection claim for a right ankle disability.  There is no doubt to be resolved; and service connection for a right ankle disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

B. Right Knee

The Board has considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of right knee arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.

With respect to service connection on a nonpresumptive basis, the evidence of record clearly establishes that the Veteran was involved in an October 1984 motor vehicle accident.  The Veteran has periodically complained of right knee pain.  Even though the record shows a current diagnosis of right knee chondromalacia, there is no medical evidence relating this finding to service, including the in-service motor vehicle accident.  No treating or examining health care professional has ever established or suggested such a relationship.  Although the Veteran has reported a history of right knee pain after the October 1984 accident, no diagnosis of any disability was made at that time, and there is no indication of any right knee pain at any point during service, nor did the Veteran report a history of right knee pain during her 1987 Reserve discharge examination.  

There is also a significant lapse in time between the Veteran's 1985 separation and the first documented medical reports of her knee disability.  In 1996, approximately 10 years after the Veteran's separation from active service, she was first diagnosed with probable chondromalacia.  With respect to negative evidence, the fact that there were no records of any complaints or treatment involving the Veteran's right knee for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].  

Furthermore, a VA examiner opined in March 2007 and June 2010 that the right knee disability was not related to service.  She discussed the evidence, examined the Veteran, and provided a rationale for her opinion; thus it is shown to be highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a physician that is based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history).  Therefore, the evidence does not support a finding of medical nexus.

The Veteran and her family members genuinely believe that her right knee disability was incurred in service.  Their statements regarding the symptoms of pain are credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  The Board acknowledges that the Veteran received some medical training during service.  However, this does not qualify her to provide a competent opinion on a matter as complex as the etiology of right knee chondromalacia and her views are of no probative value.  Nor can her family members provide a competent opinion with respect to nexus.  And, even if her and her family members' opinions were entitled to be accorded some probative value, they are far outweighed by the opinion of the VA examiner who thoroughly reviewed the claim file, to include the STRs, and found it unlikely that the Veteran's right knee disability is related to the in-service motor vehicle accident.  Rather, the examiner attributed it to incidents that occurred after service as well as the normal aging process.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) & Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service connection claim for right knee chondromalacia; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

C. Back

The evidence is in relative equipoise as to whether the Veteran has spondylolisthesis with L5 nerve root impingement related to service.  There are opinions that support and weigh against the contended causal relationship.  The Board is obligated under 38 U.S.C. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the appellant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may accept one medical opinion and reject others.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Reonal v. Brown, 5 Vet. App. 548 (1993).  A medical opinion that is based on facts provided by the appellant that have previously been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The adoption of an expert medical opinion may satisfy the statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).

In the current appeal, the March 2010 VA examiner conducted a thorough examination of the Veteran.  She reviewed the entire claim file and summarized the Veteran's complaints and treatment.  The VA examiner opined that it is not likely that the Veteran's current back disability is related to the in-service accident.  The examiner provided a rationale for the opinion, noting that the STRs and separation examination contained no evidence of treatment for a chronic back condition.  She also noted that the first evidence of a back disability was in 2007.  She opined that the back disability is more likely related to incidents that occurred after service, as well as the normal aging process.  She reiterated her opinion in a June 2010 addendum.  The VA examiner is a nurse practitioner.

In contrast, SH reviewed the October 1984 STR and summarized the Veteran's complaints and treatment.  She opined that the Veteran's current back disability is at least as likely as not related to the in-service accident.  She explained that it is not uncommon for this type of back injury to present itself several months or years after the initial injury.  She noted that the MRIs showed degenerative changes.  SH is also a nurse practitioner.  Although she did not review the entire claims file, she has been the Veteran's treating medical professional since July 2009 and would therefore be familiar with the Veteran's history.  

Three other private professionals have offered a positive nexus opinion.  In April 2010, a VA physician assistant summarized the Veteran's complaints and treatment and diagnosed ongoing low back pain related to the in-service accident.  She based her opinion on history provided by the Veteran.  In July 2010, a physician assistant reviewed the October 1984 STR and summarized the Veteran's complaints and treatment.  She noted that the Veteran's pars defect potentially could have been caused by the in-service accident.  A physician reiterated the assistant's opinion in December 2010.

Finally, a negative nexus opinion was offered by the October 2010 VA examiner.  He thoroughly reviewed the claims file, to include the March 2010 VA opinion and the May 2010 private opinion.  He opined that the Veteran's current back condition is not related to the accident that occurred during service.  He noted that the Veteran did not report any back symptoms upon discharge from active service or Reserve service two years later.  He opined that any back injury that might have occurred had resolved based upon these two examinations.  He also noted the substantial amount of time that elapsed from the Veteran's 1985 discharge until the first report of back problems in 2005.
 
In view of the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's back disability is related to service.  The law is clear that when the evidence is in relative equipoise as to the merits of an issue, the benefit of the doubt in resolving the issue is to be given to the appellant.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").  Accordingly, service connection for spondylolisthesis with L5 nerve root impingement is warranted.  


ORDER

Service connection for a right ankle disability is denied.

Service connection for a right knee disability is denied.
Service connection for spondylolisthesis of the lumbar spine with L5 nerve root impingement and degenerative disc disease is granted.


REMAND

With regard to the remaining issues, a remand is required for compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A. Migraines

The Veteran alleges that her migraines are secondary to the in-service accident and/or her service-connected back disability.  During the June 2011 hearing, she testified that she started having migraines "very shortly" after discharge.  

The Veteran was treated for headaches associated with her period in August and October 2001.  The diagnosis was headaches suggestive of migraines.  In April 2002, the Veteran was diagnosed with headaches that appeared to be related to her menstrual cycle.

In December 2002, the Veteran complained of headaches during her menstrual cycle.  

During a March 2007 routine physical examination, the Veteran gave a history of two migraines per month.

The Veteran was treated for migraines in August 2008 and February 2010.

A VA examination is required on the question of a nexus to service.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining the possibility of a nexus is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board believes that the Veteran's reports of migraines that she associates with her newly service-connected back disability are sufficient to meet that test.  Accordingly, the Board finds that a remand of this issue is necessary to accord the Veteran an opportunity to undergo a pertinent VA examination to determine the nature, extent, and etiology of any chronic headache disability that may be shown on evaluation.  

B. A Psychiatric Disorder

The Veteran alleges that her depression is secondary to the in-service accident and/or her service-connected back disability.

In February 2000, the Veteran complained of insomnia and "a lot of emotional difficulty lately."  No diagnosis was provided

In August 2007, the Veteran complained of depression and anxiety.  She reported stress concerning her family and job.  No diagnosis was provided.

In September 2009, the Veteran reported that she trouble falling asleep because of her back pain.  She had lost interest in her usual activities.  This problem was reportedly affecting her marital relations.  She related feeling badly about her health in general and had been crying easily.  The diagnoses included depression.
The Veteran was also diagnosed with depression in January and February 2010.

No VA examination has been conducted which specifically addresses the Veteran's depression.  There is a September 2009 treatment record which indicates that the Veteran's back pain might be related to her depression.  Therefore, she should be accorded a VA examination.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Examination is required on remand, and a medical opinion is needed regarding any relationship between service and the currently diagnosed depression.

Finally, review of the record indicates that proper notice with respect to secondary service connection was not provided.  See 8 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  This must be done. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any chronic headache disability diagnosed on evaluation.  A copy of the claims file, including this remand, must be provided.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

If a chronic headache disorder is diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  

If the Veteran is found to have a chronic headache disorder that did not originate in, and is not otherwise related to, her active duty, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected spondylolisthesis of the lumbar spine with L5 nerve root impingement and degenerative disc disease.  [If the Veteran is found to have a chronic headache disorder that is aggravated by her service-connected spondylolisthesis of the lumbar spine with L5 nerve root impingement and degenerative disc disease, the examiner should quantify the approximate degree of aggravation.]  

All opinions expressed must be supported by complete rationale.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2. Also schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any chronic psychiatric disorder diagnosed on evaluation.  A copy of the claims file, including this remand, must be provided.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

If a chronic psychiatric disorder is diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  

If the Veteran is found to have a chronic psychiatric disorder that did not originate in, and is not otherwise related to, her active duty, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected spondylolisthesis of the lumbar spine with L5 nerve root impingement and degenerative disc disease.  [If the Veteran is found to have a chronic psychiatric disorder that is aggravated by her service-connected spondylolisthesis of the lumbar spine with L5 nerve root impingement and degenerative disc disease, the examiner should quantify the approximate degree of aggravation.]  

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the claims remaining on appeal.  If either of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


